 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSE RAMIREZ-SALGADO,                             No. 2:18-cv-0185 AC P
11                        Plaintiff,
12           v.                                         ORDER
13    J. LEWIS, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se and in forma pauperis with a civil rights action

17   under 42 U.S.C. § 1983, has requested appointment of counsel. See ECF No. 16. In support of

18   this motion, plaintiff contends that he is indigent, that he knows nothing about “civil law,” that he

19   is legally blind, that he has a head injury, and that another inmate who has assisted him with the

20   filing of his complaint and other documents to date may be transferred to a different facility,

21   which, presumably, will leave him without assistance. See id. at 1-2. In addition, plaintiff has

22   filed his own declaration stating the same, a declaration from one Tyrone Hunt who declares he

23   has assisted plaintiff with his pleadings throughout these proceedings, and medical records he

24   believes support his assertion that the appointment of counsel is warranted. See id. at 3-8.

25          The United States Supreme Court has ruled that district courts lack authority to require

26   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

27   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

28   ////
                                                        1
 1   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d
 2   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
 3          The test for exceptional circumstances requires the court to evaluate the plaintiff’s
 4   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in
 5   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
 6   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 7   common to most prisoners, such as lack of legal education and limited law library access, do not
 8   establish exceptional circumstances that would warrant a request for voluntary assistance of
 9   counsel. Moreover, a review of the medical records provided by plaintiff indicate that although
10   he qualifies as legally blind, plaintiff has been prescribed glasses and a lighted magnifier which
11   assist him with reading. See ECF No. 16 at 7. In addition, the head injury that plaintiff asserts is
12   debilitating is noted in the records as “not appear[ing] serious at this time.” See id. at 8 (brackets
13   added). Given these facts, the court does not find the required exceptional circumstances.
14          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
15   counsel (ECF No. 16) is denied.
16   DATED: October 15, 2018
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
